Citation Nr: 1138756	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for stroke, to include as secondary to hypertension or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to March 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was previously before the Board in May 2010 and was remanded for additional development.  

The Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hypertension secondary to his service-connected PTSD, on the theory that anxiety associated with PTSD exacerbated his smoking habit, which is the proximate cause of his hypertension.  The case was previously remanded to afford the Veteran a VA examination to determine (1) whether PTSD caused the him to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of service-connected PTSD caused hypertension; and (3) if so, whether the current hypertension would not have occurred but for the use of tobacco products.  He was afforded a VA examination in June 2010.  The examiner noted that he consulted two databases of medical literature yet he was "unaware of any evidence based studies" which show that PTSD causes smoking.  He concluded that he was unable to determine that PTSD likely caused the Veteran to smoke without resort to "speculation and contradiction."  

A medical opinion is not inadequate merely because it is inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  However, to be adequate for adjudication purposes, a medical opinion must do more than state a conclusion that the etiology of a medical condition is unknown or unknowable.  That conclusion must be supported with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The record includes a statement from the Veteran's private physician which appears to suggest that the Veteran's hypertension is caused by his smoking, which he associated with stress and PTSD.  (See C.P., M.D. statement, March 2007).  The VA examiner did not provide sufficient rationale for his conclusion that the relationship between the Veteran's PTSD and his use of tobacco cannot be determined.  A remand is therefore required to clarify the basis for the proffered opinion.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another remand is required.

The Veteran is also seeking service connection for a stroke which the VA examiner opined is likely caused by his hypertension.  The issue of service connection for stroke therefore depends upon the outcome of the issue of service connection for hypertension.  Thus, a remand of this issue is also required.  See Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  If possible, return the claims file to the VA examiner who evaluated the Veteran in June 2010, with instructions to explain his opinion that the relationship between the Veteran's service-connected PTSD and his use of tobacco cannot be determined.  The examiner should specifically address the March 2007 statement of C.P. M.D.  If appropriate, the examiner should address the remaining questions which were previously posed, viz.: (1) is it at least as likely as not that the use of tobacco products as a result of service-connected PTSD caused the Veteran's current hypertension; and (2) if so, is it at least as likely as not that the current hypertension would not have occurred but for the use of tobacco products caused by the service-connected PTSD?  

A complete rationale for the opinion is requested.  

If the examiner is unavailable, this should be noted in the record.  The claims file should then be forwarded to another examiner with instructions to review the record and answer the questions presented above.  

      2.  Complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



